Title: To James Madison from James Monroe, 3 May 1805
From: Monroe, James
To: Madison, James


Dear Sir.
Aranjuez May 3d. 1805
My last to you was of the 16th. ulto. which was forwarded, by triplicate, by Bordeaux. We have since answered his note the recept of which was communicated in the to you on the western limits, in which we have insisted on the rio bravo as the just boundary on that side, as he complained that we had misconceived the cause of the delay to which he had subjected us in the negotiation, and wounded his feelings, by that which we seemed to suspect we availed ourselves of the opportunity which his answer on the western limits gave us in a review of what had passed to place our conduct on its true ground and his also but in a manner of perfect conciliation. Having also received his answer to ours relative to the marquis Yrujos recall, which we had requested, we replied to that also in a like spirit. So far as his magesty had expressd any sentiment on the subject in an interview which I have since had with the prince of peace he assurd me that it was the desire of his government to adjust the business on principles of mutual concession, and mister cevalos has since said the same thing. He is no employed in answering our last note on the western limits in which he intimated in a late interview that he should communicate the conditions on which he was willing to make a treaty. Of these I can form no opinion other than what is to be collected from the pretentions of his government as expressed in his notes. As soon as we get his propositions we shall try to effect an agreement if possible in which you may be assured that we shall have in view all those considerations which under existing circumstance[s] merit attention. As the emperor has left Paris for Italy there seems to be no motive for hurrying from this to Paris.
I have now been five months from my family, from whom I did not expect to have been seperated more than half the time. You can have no idea of the trouble and vexation, which I have experienced in this business, from the commencement to the present moment. I had not the least anticipation of it. It is however not necessary to go more into detail here.
I sometime since informed you that the accounts, which I had received, of the entire disqualification of Mr Purviance for business, by sickness, had induced me to authorise Mr. Erving to act in his stead. Mr. John Rennolds, a respectable merchant in London from Virginia, who is well known to Mr. Hoomes of the Bowling-green, and most of the Merchants on Rappahannock, has requested me to mention to you his desire to be appointed successor to Mr. Erving, in the consulate at London. I became acquainted with him there, and think him a very worthy, capable man. You will compare his pretentions, with those of others, and give the preference of course to him who may appear to be best entitled. Mr Erving however cannot leave London ’till my return. I am dear Sir your friend & servant
Jas. Monroe
